

Exhibit 10.2


FIRST AMENDMENT


FIRST AMENDMENT, dated as of November 2, 2018 (this “Amendment”), to the Master
Transfer Agreement, dated as of November 3, 2017 (the “Master Transfer
Agreement”), between SONORAN AUTO RECEIVABLES TRUST 2017-1, a Delaware statutory
trust (the “Trust”) and CARVANA AUTO RECEIVABLES 2016-1 LLC, a Delaware limited
liability company (the “Transferor”).


W I T N E S S E T H:


WHEREAS, the Trust and the Transferor are parties to the Master Transfer
Agreement pursuant to which the Transferor has agreed to sell, and the Trust has
agreed to purchase, receivables that are in turn pledged by the Trust pursuant
to that certain Loan and Security Agreement, dated as of November 3, 2017,
between the Trust, the Transferor, Carvana, LLC, as trust administrator, Ally
Bank, as the administrative agent and lender and the lenders party thereto from
time to time (the “Loan and Security Agreement”); and


WHEREAS, the parties wish to amend the Master Transfer Agreement to specify a
limit on the purchase obligation of the Trust.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:


SECTION 1. DEFINITIONS


1.1. Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Master Transfer Agreement, and
if not defined therein, in the Loan and Security Agreement.
 
SECTION 2. AMENDMENT


2.1. Amendment to Section 2.1(b). Section 2.1(b) of the Master Transfer
Agreement is hereby amended by deleting the proviso thereof in its entirety and
replacing it with the following:


“provided that (i) prior to November 2, 2018, in no event shall the Trust be
obligated to purchase from Transferor hereunder Receivables with a principal
amount exceeding an aggregate principal balance as of each Receivable’s
applicable Closing Date of $357,142,857.14 plus the aggregate principal balance
(as of each Receivable’s applicable resold Closing Date) of all Receivables
previously sold to the Trust, repurchased, remediated, and resold to the Trust
and (ii) on and after November 2, 2018, in no event shall the Trust be obligated
to purchase additional Receivables from Transferor hereunder if, after giving
effect to such additional purchase, the aggregate principal balance as of the
applicable Closing Date of all Receivables purchased from Transferor on or after
November 2, 2018 would exceed $1,363,636,363.64 plus the aggregate principal
balance (as of each Receivable’s applicable resold Closing Date) of all
Receivables previously sold to the Trust, repurchased, remediated, and resold to
the Trust; provided further that the Trust shall have the right to terminate its
agreement to purchase each such Receivables Pool described in Section 3.1(e) by
providing ninety (90) days’ prior written notice of its intent to terminate to
the Transferor.”


SECTION 3. MISCELLANEOUS


3.1. Effectiveness. This Amendment shall become effective as the date first
written above (the “Effective Date”).


3.2. Representations and Warranties. Each of the Trust and the Transferor
represents and warrants to the Initial Certificateholder that:


(a) the representations and warranties set forth in the Master Transfer
Agreement and in the other Transaction Documents are true and correct in all
material respects as of the date of this



--------------------------------------------------------------------------------



Amendment (except to the extent such representations and warranties relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); provided that
such materiality qualifier shall not apply if such representation or warranty is
already subject to a materiality qualifier in the Master Transfer Agreement or
such other Transaction Document; and


(b) (i) the execution, delivery, and performance of this Amendment are within
the corporate power and authority of each of the Trust and the Transferor and
have been duly authorized by appropriate proceedings and (ii) this Amendment
constitutes a legal, valid, and binding obligation of each of the Trust and the
Transferor, enforceable against each of the Trust and the Transferor in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the right s of
creditors generally and general principles of equity; and


(c) as of the Effective Date and after giving effect to this Amendment, no
Termination Event has occurred and is continuing.


3.3. Continuing Effect of the Master Transfer Agreement. Except as specifically
amended and modified above, the Master Transfer Agreement is and shall continue
to be in full force and effect and is here by in all respects ratified and
confirmed. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any of party hereto under
the Master Transfer Agreement, nor constitute a waiver of any provision of the
Master Transfer Agreement.


3.4. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the Trust and the Transferor and their respective successors and
permitted assigns.


3.5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties here to in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. In case any provision in or
obligation under this Amendment shall be in valid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Amendment contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.


3.6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS PROVISIONS (OTHER THAN §§5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW)). EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, LOCATED IN
THE BOROUGH OF MANHATTAN AND THE FEDERAL COURTS LOCATED WITHIN THE STATE OF NEW
YORK IN THE BOROUGH OF MANHATTAN. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.


3.7. Concerning the Owner Trustee. It is expressly understood and agreed by the
parties hereto that (a) this Amendment is executed and delivered by Wilmington
Trust, National Association (“WTNA”), not individually or personally but solely
as Owner Trustee of the Trust, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Trust is made and intended not as
personal representations, undertakings and agreements by WTNA but is made and
intended for the purpose of binding only the Trust, (c) nothing herein contained
shall be construed as creating any liability on WTNA, individually or
personally, to perform any covenant either expressed or implied contained herein
of the Trust, all such liability, if any, being expressly waived by the parties
hereto and by any Person claiming by, through or under the parties hereto, (d)
WTNA has made no investigation as to the accuracy or completeness of any



--------------------------------------------------------------------------------



representations and warranties made by the Trust in this Amendment and (e) under
no circumstances shall WTNA be personally liable for the payment of any
indebtedness or expenses of the Trust or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Trust under this Amendment or any other Transaction Documents.




[remainder of the page intentionally left blank]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
Effective Date.





CARVANA AUTO RECEIVABLES 2016-1 
LLC, as Transferor
By: /s/ Paul Breaux Name: Paul Breaux Title: General Counsel and Vice
President SONORAN AUTO RECEIVABLES TRUST 
2017-1, as Trust
By: WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as  Owner Trustee By: /s/ Nancy E. Hagner Name: Nancy E.
Hagner Title: Assistant Vice President 



[Signature page to First Amendment to Master Transfer Agreement]

